UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6859


CHAS LAMOUS SMITH,

                Petitioner - Appellant,

          v.

BRYAN P. STIRLING, Director, SC Department of Corrections;
CECILIA REYNOLDS, Warden, Lee Correctional Institution;
SOUTH CAROLINA, STATE OF,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:15-cv-02533-HMH)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Sirianni, Jr., BROWNSTONE, P.A., Winter Park, Florida,
for Appellant. Alphonso Simon, Jr., Assistant Attorney General,
Donald   John  Zelenka,   Senior   Assistant  Attorney  General,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chas   Lamous     Smith   seeks    to    appeal       the     district    court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district     court   referred     this    case       to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                          The magistrate

judge recommended that relief be denied and advised Smith that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins,     766   F.2d    841,     845-46     (4th    Cir.         1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                 Smith has waived appellate

review by failing to file specific objections after receiving

proper     notice.         Accordingly,        we    deny       a    certificate      of

appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately     presented       in    the     materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED



                                         2